                            Case 3:19-cv-03337-FLW-LHG Document 1-2 Filed 01/31/19 Page 1 of 15 PageID: 14




5303 Himalayan Pink Salt Refillable Grinder
                          Case 3:19-cv-03337-FLW-LHG Document 1-2 Filed 01/31/19 Page 2 of 15 PageID: 15




5325 100% Natural Black Pepper
                         Case 3:19-cv-03337-FLW-LHG Document 1-2 Filed 01/31/19 Page 3 of 15 PageID: 16




5327 Roasted Onion And Crushed Red Pepper
                          Case 3:19-cv-03337-FLW-LHG Document 1-2 Filed 01/31/19 Page 4 of 15 PageID: 17




5328 Rainbow Pepper Corn & Salt Grinder
                           Case 3:19-cv-03337-FLW-LHG Document 1-2 Filed 01/31/19 Page 5 of 15 PageID: 18




5329 Chipotle Pink Salt Grinder
                              Case 3:19-cv-03337-FLW-LHG Document 1-2 Filed 01/31/19 Page 6 of 15 PageID: 19




5580 Whole Black Pepper Jar
                          Case 3:19-cv-03337-FLW-LHG Document 1-2 Filed 01/31/19 Page 7 of 15 PageID: 20




ORG-GR-5101 Organic Black Pepper Glass Grinder
                         Case 3:19-cv-03337-FLW-LHG Document 1-2 Filed 01/31/19 Page 8 of 15 PageID: 21




ORG-GR-5102 Rainbow Pepper Corn & Himalayan Pink Salt
                        Case 3:19-cv-03337-FLW-LHG Document 1-2 Filed 01/31/19 Page 9 of 15 PageID: 22




ORG-GR-5103 Onion & Crushed Pepper
                         Case 3:19-cv-03337-FLW-LHG Document 1-2 Filed 01/31/19 Page 10 of 15 PageID: 23




ORG-GR-5104 Garlic & Crushed Pepper With Salt
                        Case 3:19-cv-03337-FLW-LHG Document 1-2 Filed 01/31/19 Page 11 of 15 PageID: 24




ORG-GR-5105 Chipotle With Himalayan Salt
                        Case 3:19-cv-03337-FLW-LHG Document 1-2 Filed 01/31/19 Page 12 of 15 PageID: 25




ORG-GR-5106 Himalayan Salt And Lemon Peel
                           Case 3:19-cv-03337-FLW-LHG Document 1-2 Filed 01/31/19 Page 13 of 15 PageID: 26




5303AX2 Pink Salt And Black Pepper Grinder Set
                           Case 3:19-cv-03337-FLW-LHG Document 1-2 Filed 01/31/19 Page 14 of 15 PageID: 27




SR20 Pink Salt And Black Pepper Set With Holder
                        Case 3:19-cv-03337-FLW-LHG Document 1-2 Filed 01/31/19 Page 15 of 15 PageID: 28




5358+ORG-GR-AX5 Spices Offer
